 Case 19-02025       Doc 14    Filed 11/14/19    Entered 11/14/19 14:05:17        Page 1 of 8



                      UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION

__________________________________________
In re:                                     )               Chapter 11
                                           )
DONNA J. BARNES,                           )               Case No. 19-20400
                                           )
       Debtor.                             )
                                           )
__________________________________________)
DONNA J. BARNES,                           )               Adv. Proc. No.
                                           )
       Plaintiff                           )               19-02025
       v.                                  )
                                           )
JAMES R. BARNES,                           )
UBS BANK, USA,                             )
SHEM CREEK HAYSTACK, LLC                   )
RTM CAPITAL PARTNERS, INC.,                )
LPV, 15-HERMITAGE, LLC,                    )
MATTHEW CURTIS,                            )
DANIAL SOLAZ,                              )
REINHART FOODSERVICE, LLC,                 )
MARK BRETT,                                )
LH VT HOUSE, LLC,                          )
                                           )
       Defendants                          )               November 14, 2019
__________________________________________)

     RTM CAPITAL PARTNERS, INC., LPV, 15-HERMITAGE, LLC, AND
         MATHEW CURTIS ANSWER AND SPECIAL DEFENSES
          Defendants RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and Matthew

Curtis, by their undersigned attorneys, Updike, Kelly & Spellacy, P.C., hereby submit this

Answer and Special Defenses to plaintiff Donna J. Barnes’s Amended Complaint dated

October 31, 2019 [E.C.F. # 8] as follows.

                                            ANSWER

          1.    The statements contained in Paragraph 1 of the Amended Complaint

constitute the plaintiff’s characterization of her demand in this action, not allegations of


2282687
 Case 19-02025         Doc 14   Filed 11/14/19       Entered 11/14/19 14:05:17    Page 2 of 8




fact, to which a response is required. To the extent a response is deemed required, the

defendants admit that the plaintiff has initiated an adversary proceeding to obtain

approval for the sale of both the plaintiff’s estate and the interest of the co-owner in the

property.

                                JURISDICTION AND VENUE

          2.   Defendants admit that the plaintiff filed a voluntary petition for relief under

Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District

of Connecticut, Hartford Division (the “Court”). As to the remaining allegations contained

in Paragraph 2, Defendants lack sufficient knowledge or information upon which to form a

belief and leave the plaintiff to her burden of proof.

          3.   Admitted.

          4.   Admitted.

          5.   Admitted.

          6.   The statements contained in Paragraph 6 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

                                           PARTIES

          7.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          8.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          9.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.




                                                 2
2282687
 Case 19-02025         Doc 14   Filed 11/14/19       Entered 11/14/19 14:05:17   Page 3 of 8




          10.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          11.   Admitted.

          12.   Defendant LPV, 15-Hermitage LLC admits that its counsel has agree to

accept service of the Amended Complaint and that such counsel and his address are Kevin

McEleney, Esq., Updike, Kelly & Spellacy, P.C., 100 Pearl Street, 17th Floor, Hartford, CT

06103. Defendant denies the remainder of the allegations contained in Paragraph 12.

          13.   Admitted.

          14.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          15.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          16.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

          17.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 7 and leave the plaintiff to

her burden of proof.

COUNT 1: CLAIM FOR RELIEF UNDER BANKRUPTCY CODE SECTION 363(b)

          18.   Admitted.

          19.   Admitted.

          20.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 20 and leave the plaintiff to

her burden of proof.

                                                 3
2282687
 Case 19-02025         Doc 14   Filed 11/14/19       Entered 11/14/19 14:05:17   Page 4 of 8




          21.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 21 and leave the plaintiff to

her burden of proof.

          22.   Admitted.

          23.   Defendants admit that LPV, 15-Hermitage LLC has a joint interest in the

writ of execution, but deny that it is properly termed solely as RTM’s writ of execution.

          24.   Defendants admit that Matthew Curtis has a joint interest in the writ of

execution, but deny that it is properly termed solely as RTM’s writ of execution.

          25.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 25 and leave the plaintiff to

her burden of proof.

          26.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 26 and leave the plaintiff to

her burden of proof.

          27.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 27 and leave the plaintiff to

her burden of proof.

          28.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 28 and leave the plaintiff to

her burden of proof.

          29.   Admitted.

          30.   Defendants admit that in the event of such a sale, one-half of the proceeds

goes to lienholders holding a security interest on the Co-Owner’s interest in the property in

order of their priority and that the other half remains in the Debtor’s bankruptcy estate for

distribution to her creditors. Defendants deny that any proceeds can be paid directly to the

Co-Owner without proper regard for secured creditors.

          31.   Admitted.

                                                 4
2282687
 Case 19-02025         Doc 14   Filed 11/14/19       Entered 11/14/19 14:05:17   Page 5 of 8




          32.   Admitted.

          33.   Defendants admit the plaintiff obtained Court authority to retain a broker to

sell the Property. As to the remaining allegations contained in Paragraph 33, defendants

lack sufficient knowledge or information upon which to form a belief and leave the plaintiff

to her burden of proof.

          34.   Admitted.

          35.   Admitted.

          36.   The statements contained in Paragraph 36 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

          37.   The statements contained in Paragraph 37 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

          38.   The statements contained in Paragraph 38 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

COUNT II: CLAIM FOR RELIEF UNDER BANKRUPTCY CODE SECTION 363(f)

          39.   Defendants incorporate by reference their responses to Paragraph 1-38 of the

Amended Complaint, as if fully set forth herein.

          40.   The statements contained in Paragraph 38 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

          41.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 41 and leave the plaintiff to

her burden of proof.

COUNT III: CLAIM FOR RELIEF UNDER BANKRUPTCY CODE SECTION 363(h)

          42.   Defendants incorporate by reference their responses to Paragraph 1-41of the

Amended Complaint, as if fully set forth herein.

          43.   The statements contained in Paragraph 43 consist of legal conclusions and

therefore the Defendants leave the plaintiff to her burden of proof.

          44.   Admitted.

                                                 5
2282687
 Case 19-02025         Doc 14      Filed 11/14/19       Entered 11/14/19 14:05:17   Page 6 of 8




          45.   Admitted.

          46.   Admitted.

          47.   The Defendants admit that assuming a reasonable sale price it is very likely

that the benefit to the Debtor’s estate of a sale of the Property free of the interest of the Co-

Owner outweighs the detriment, if any, to the Co-Owner given that there is no equity for

the Co-Owner and sale proceeds will be used to reduce the Co-Owner’s debts to his

creditors. However, this conclusion is subject to the sale of the Property at a reasonable

price, which has not yet been set by the sale process. As a result, until more details of the

potential sale are revealed, Defendants lack sufficient knowledge or information upon

which to form a belief as to the truth of the allegations contained in Paragraph 47 and leave

the plaintiff to her burden of proof.

          48.   Defendants lack sufficient knowledge or information upon which to form a

belief as to the truth of the allegations contained in Paragraph 28 and leave the plaintiff to

her burden of proof.

          49.   The Defendants admit that the Debtor is entitled under Bankruptcy Code

section 363(h) to sell both the Debtor’s interest and the interest of the Co-Owner in the

Property, free and clear of any and all Liens on the Property so long as the Defendants

otherwise comply with all aspects of 363, including but not limited to providing secured

creditors of the Co-Owner with adequate protection for their liens in compliance with

363(e). The Defendants deny that the Debtor is entitled to sell free and clear of their liens

without providing adequate protection, such as a replacement lien on the sale proceeds and

an agreeable process for escrowing sale proceeds prior to distribution in accordance with

the priority of attaching liens.

COUNT IV: CLAIM FOR RELIEF UNDER BANKRUPTCY CODE SECTION 105

          50.   Defendants incorporate by reference their responses to Paragraph 1-49 of the

Amended Complaint, as if fully set forth herein.

          51.   Admitted.

                                                    6
2282687
 Case 19-02025       Doc 14     Filed 11/14/19       Entered 11/14/19 14:05:17    Page 7 of 8




          52.   Defendants admit that the Debtor is entitled to Bankruptcy Code section 105

to sell the property free and clear of any and all Liens on the Property so long as the

Defendants otherwise comply with all aspects of 363, including but not limited to providing

secured creditors of the Co-Owner with adequate protection for their liens in compliance

with 363(e). The Defendants deny that the Debtor is entitled to sell free and clear of their

liens without providing adequate protection, such as a replacement lien on the sale

proceeds and an agreeable process for escrowing sale proceeds prior to distribution in

accordance with the priority of attaching liens.

                                    SPECIAL DEFENSES

First Special Defense – Adequate Protection

          1.    In the event that the plaintiff successfully meets her burden of proof for

Counts I-IV, and is permitted to sell both her interest in the Property and the interest of

the Co-Owner in the Property free and clear of liens, claims, charges and encumbrances

(the “Liens”), the Court should condition any sale of the provision of adequate protection to

lienholders, including but not limited to providing the Defendants with replacement liens

on the sale proceeds in their current order of priority and establishing an agreeable process

for escrowing sale proceeds prior to distribution.

Second Special Defense – Reservation of Rights as to Sale Procedures

          1.    While the Defendants generally concur that the Court has the power to sell

the Property free and clear of liens both against the Debtor and Co-Owner so long as the

criteria of the Bankruptcy Code are established, any order approving the actual sale (and

not simply the Court’s jurisdiction to do so subject to further proceedings) should be

conditioned upon reasonable sale procedures and/or a reasonable sale price, which have not

yet been determined. The Defendants reserve the right to object to any specific sale

procedures or sale price after such information is presented to the Court.




                                                 7
2282687
 Case 19-02025   Doc 14   Filed 11/14/19       Entered 11/14/19 14:05:17   Page 8 of 8




                                DEFENDANTS,
                                RTM CAPITAL PARTNERS, INC.;
                                LPV, 15-HERMITAGE, LLC; and
                                MATTHEW CURTIS

                                By: /s/ Kevin J. McEleney
                                    Kevin J. McEleney (ct27673)
                                    Updike, Kelly & Spellacy, P.C.
                                    100 Pearl Street, PO Box 231277
                                    Hartford, CT 06123
                                    Tel.: (860) 548-2600
                                    Fax: (860) 548-2680
                                    kmceleney@uks.com
                                    Their Attorneys




                                           8
2282687
